DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/15/2022 has been entered. Claims 24, 26-29, 31, 33-36, 38 and 40-42 have been amended. Claims 1-23, 25, 32 and 39 have been canceled. Therefore, claims 24, 26-31, 33-38 and 40-43 are currently pending for the examination.

     Response to Amendments
3.	Applicant Remarks Made in an Amendment: see Page 10-11, filed on 08/15/2022, with respect to claims 24, 26-31, 33-38 and 40-43 have been fully considered and persuasive and rejections under 35 U.S.C. 103 have been withdrawn.
Applicants have amended each of independent claims 24, 31 and 38 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 24, 26-31, 33-38 and 40-43 are allowable.


Allowable Subject Matter
4.	In the Request for Continued Examination application filed on 08/15/2022, claims 24, 26-31, 33-38 and 40-43  (renumbered as claims 1-17) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the downlink data comprises data of a data service, and the uplink data comprises uplink control data, wherein the first device determines the data of the data service by using a port number of the data carried in a packet header in a packet of the downlink data, or the first device determines the data of the data service based on a data frame of a packet of the downlink data, and wherein the first device determines the uplink control data in the uplink data by using a packet transmission protocol of the uplink data” in combination with other claim limitations as specified in claims 24, 31 and 38. 
Note that the first closest prior art, Webcom Communication Kunshan Corp (CN 106533495 A, machine translation), hereinafter “CN’495” teaches: establishing a first communication connection with a first frequency band network of a second device (Fig. 1, page 4-5, first frequency range of signal processing circuit); establishing a second communication connection with a second frequency band network of the second device (Fig. 1, page 4-5, second frequency band signals of signal processing circuit in second frequency range); transmitting uplink data and downlink data by using the first communication connection and the second communication connection (Fig. 1, page 4-5, handling simultaneously first and second frequency range wireless signals); determining that a transmission status (Fig. 1, page 4-5, monitoring respectively) of the first frequency band network (Fig. 1, page 4-5, first frequency range) and a transmission status of the second frequency band network (Fig. 1, page 4-5 second frequency band signals) meet a first condition (Fig. 1, page 4-5, first bit error rate greater than a set value); transmitting, in response to meeting the first condition (Fig. 1, page 4-5, first bit error rate greater than a set value), the downlink data by using the second communication connection (Fig. 1, page 4-5, downlink transfer by second frequency range).  
Note that the second closest prior art, VAN PHAN et al. (US 2018/0199228 A1), hereinafter “Van”  teaches: the downlink data comprises data of a data service, and the uplink data comprises uplink control data (Figs. 2, 4, 6, paragraphs [0021], [0025], [0030], [0045], a user-plane protocol may include control-type and data-type PDUs).
Note that the third closest prior art, Emmanuel et al. (US 2017/0085278 A1), hereinafter “Emmanuel” teaches: uplink data and downlink data are transmitted by using an inter-frequency channel (Figs. 1A-1B, 6A, 12A-12B, paragraphs [0108], [0111], [0114], [0121], [0139], different bands using 900 MHz, 2.4G Hz, 5 GHz), to reduce occurrence of a service stalling problem caused by congestion of a control packet in the uplink data, and to improve service smoothness, thereby improving user experience (Figs. 1A-1B, 6A, 12A-12B, paragraphs [0108], [0111], [0114], [0121], [0139], distribution criteria that load balancing in selecting channels/bands for traffic).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Li et al. (US 2019/0098566 A1) entitled: "METHOD AND APPARATUS FOR ACCESSING WIFI NETWORK"
• MUECK et al. (US 2017/0055193 A1) entitled: "COMMUNICATION DEVICE AND METHOD FOR COMMUNICATING USING A FREQUENCY RANGE"
• Lou et al. (US 2016/0044711 A1) entitled: "MULTI-BAND OPERATION FOR WIRELESS LAN SYSTEMS"
• TRANIN (US 2011/0261754 A1) entitled: "METHOD AND APPARATUS FOR SWITCHING TRAFFIC STREAMS AMONG MULTIPLE FREQUENCY BANDS"
• WANG et al. (US 2018/0184346 A1) entitled: "FREQUENCY AND SWITCHING METHOD AND TERMINAL"
• Gao et al. (US 2016/0192381 A1) entitled: "DUAL BAND COMMUNICATION METHOD AND WLAN DEVICE"
• Sidhu et al. (US 2016/0029384 A1) entitled: "BAND-SWITCHING OPERATIONS MESH NETWORK ENVIRONMENT"

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414